DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, receiving an input image; generating a signature of the input image; comparing the signature of the input image to signatures of a concept structure; determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining must be shown or the feature(s) canceled from the claim(s). Currently the numerous drawing exemplifications labeled as “method/ process” depicted in figures 1- 33 fail to show the features which appear as recited in claim 1 supra. In the even said features/ steps are present examiner would request a clear mapping of the claim in view of the drawing/ a particular flow chart. No new matter should be entered. 
Corrected drawing sheets, in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 6 and 12- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 21 of U.S. Patent No. 10846570. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10846570
Claim 1 (and claim 12). A method for object detection, the method comprises: 

receiving an input image; 

generating a signature of the input image; 





receive an input image; 

wherein the signal generator is configured to generate a signature of the input image; 




Dependent claims 2- 6 and 13- 17 of the current application recite the same limitations in different language to claims 1- 21. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claims 1- 6 and 12- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11275971. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 11275971
Claim 1 (and claim 12). A method for object detection, the method comprises: 

receiving an input image;

 generating a signature of the input image; comparing the signature of the input image to signatures of a concept structure;

 determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and concluding that the input image comprises an 


 receive an input image;

 wherein the signature generator is configured to generate a signature of the input image; and 


wherein the object detection determination unit is configured to compare the signature of the input image to signatures of the first concept structure; and to determine that the input image comprises a first object when at least one of the signatures of the first concept structure matches the signature of the input image.


Dependent claims 2- 6 and 13- 17 of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claims 1- 6 and 12- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 of U.S. Patent No. 10776669. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10776669
Claim 1 (and claim 12). A method for object detection, the method comprises: 

receiving an input image; 



generating a signature of the input image; 


comparing the signature of the input image to signatures of a concept structure; determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining.
1. A method for updating an object detector, the method comprises: 

receiving an image of a rare scene and a request to update the object detector to detect a rare object that appears in the rare scene;

 calculating, by a signature generator, a signature of the image of the rare scene; 

wherein the signature of the rare scene includes a certain number of object identifiers; calculating, by the signature generator, reference signatures of a large number of reference images; searching for reference signatures that match the signature of the rare scene to provide matching reference signatures; generating a cluster that comprises the signature of the rare scene and the matching reference signatures; generating one or more cluster identifiers, each cluster identifier comprises a set of object identifiers that are shared by at least a predefined number of signatures of the cluster; wherein a number of object identifiers per set is smaller than the certain number; and associating the one or more cluster identifiers with the object detector.




Claims 1- 6 and 12- 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of copending Application No. 16729307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current application 
US application 16729307
Claim 1 (and claim 12). A method for object detection, the method comprises: 

receiving an input image; 

generating a signature of the input image; comparing the signature of the input image to signatures of a concept structure; 

determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and 

concluding that the input image comprises an object associated with the concept structure based on an outcome of the determining.
1. A method for matching a sensed signal to a concept structure, the method comprises:

 receiving a sensed signal; 

generating a signature of the sensed signal; comparing the signature of the sensed signal to signatures of a concept structure; 

determining whether the signature of the sensed signal matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature; and

 concluding that the sensed signal comprises an object associated with the concept structure based on an outcome of the determining.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the object detection…that match the signature”. It is unclear which signature is being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2 and 12- 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saptharishi et al (US PAP 2009/ 0245573), “Saptharishi”.
As per claims 1 and 12, Saptharishi teaches computer readable medium with instructions see for example [135];
receiving an input image see for example [0027]; 
generating a signature of the input image see for example [0091] and fig. 11 step 1104; 
comparing the signature of the input image to signatures of a concept structure (i.e., object tracking module 206 generates metadata corresponding to objects it tracks. The metadata may correspond to signatures of the object representing the objects' appearance or other features) see for example [0033]; 
determining whether the signature of the input image matches any of the signatures of the concept structure based on signature matching criteria, wherein each signature of the concept structure is associated within a signature matching criterion that is determined based on an object detection parameter of the signature (i.e., match classifier 218 determines whether the first and second signatures match (step 1114) and determination of a match / no match thereof and information corresponding to the first object detected and metadata thereof) see for example [0091] and fig. 11; and 
object detected and the object's location and size (e.g., the size of a bounding box surrounding the object), the object's type (e.g., classification label determined by the temporal object classification module 208), a classification confidence level, and a match confidence level) see for example [0091] and fig. 11. 
As per claims 2 and 13, Saptharishi teaches each signature matching criterion is determined by evaluating object detection capabilities of the signature under different signature matching criteria (i.e., Signature matching and object detection depend on the amount of time an object was in the field- matching criteria) see for example [0070 and 112].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3- 6 and 14- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saphtherishi in view of Gurwicz et al (US PAP 2014/ 0328512), ”Gurwicz”.
As per claims 3 and 14, Saptherishi teaches receiving or generating signatures of a group of test images (i.e., multiple images and signatures thereof) see for example [0024- 26]; and calculating the object detection capability of the signature, for each 
Saptherishi does not explicitly teach selecting the signature matching criterion based on the object detection capabilities of the signature under the different signature matching criteria.
Gurwicz teaches selecting the signature matching criterion based on the object detection capabilities of the signature under the different signature matching criteria (i.e., object detection on different matching criteria) see for example [0057, 61- 62 and 69- 70].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Gurwicz into Saptherishi to select from the plurality of candidate objects, a set of candidate objects based on a set of similarity scores respectively associated with the set of candidate objects, the similarity scores calculated based on the signatures; present images of the set of candidate objects to a user; receive input from the user, the input indicating candidate objects in the set that match the object of interest, and, based on the input, an embodiment of the invention may modify the signature of the object of interest, modify at least one parameter used for generating the signature or modify at least one parameter used for calculating a similarity score and therefore remedy a number of drawbacks to comprise of known systems use search algorithms or methods that may work well when provided with input from a single camera's field of view (FOV), but are unable to process multiple FOV's 
As per claims 4 and 15, Gurwicz teaches the object detection capability reflects a percent of signatures of the group of test images that match the signature (i.e., determine whether or not the second signature matches the first signature) see for example [0024]; [0070 and 112] disclose “signature matching and object detection depend on the amount of time an object was in the field- matching criteria”.
As per claims 5 and 16, Gurwicz teaches selecting the signature matching criterion that one applied results in a percent of signatures of the group of test images that match the signature that is closets to a predefined desired percent of signatures of the group of test images that match the signature (i.e., percentage of overlap area) see for example [126]; [0070] discloses signature matching and object detection with time.
As per claims 6 and 17, Gurwicz teaches the signature matching criteria is a minimal number of matching identifiers that indicate of a match see for example [155 and 174- 179].
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov